Citation Nr: 1632011	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  12-18 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to July 1974. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The Veteran testified before the undersigned at an April 2014 Board Video Conference hearing.  A transcript of this proceeding is of record.

This case was previously before the Board in October 2014 at which time it was remanded for additional development.  

Notably, the October 2014 Board remand characterized the issues regarding the right shoulder and back as requiring the submission of new and material evidence.  Historically, service connection for right shoulder and back disorders was initially denied in a December 1984 rating decision.  The December 1984 rating decision noted that the Veteran's service treatment records were not of record.  Since the December 1984 rating decision, some of the Veteran's service treatment records have been associated with the claims file.  The Board notes that under VA regulations, if VA receives or associates with the claims file relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims folder when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c) (2015).  As such, the Board finds that the issues regarding the right shoulder and back do not require the submission of new and material evidence and have been re-characterized as entitlement to service connection for right shoulder and back disorders.  

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims file systems.


FINDINGS OF FACT

1.  A right shoulder disability is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.

2.  A back disability is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.

3.  A neck disability is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.

4.  A right knee disability is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.

5.  A left knee disability is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.



CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in or aggravated by the Veteran's active duty military service, nor may they be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  A back disability was not incurred in or aggravated by the Veteran's active duty military service, nor may they be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  A neck disability was not incurred in or aggravated by the Veteran's active duty military service, nor may they be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

4.  A right knee disability was not incurred in or aggravated by the Veteran's active duty military service, nor may they be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

5.  A left knee disability was not incurred in or aggravated by the Veteran's active duty military service, nor may they be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist
	
With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Specifically, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of December 2009 and March 2010 letters, which were sent prior to the initial unfavorable decision issued in August 2010.  Such letters advised the Veteran of the evidence and information necessary to substantiate his claims for service connection.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19. Vet. App. 473 (2006).  While these letters did not inform the Veteran of the possibility of presumptive service connection for arthritis within one year of service as noted in a July 2010 deferred rating decision, a subsequent June 2012 statement of the case informed the Veteran of such presumption and the case was readjudicated in a July 2015 supplemental statement of the case.  As such, any timing deficiency has been cured.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.)

Relevant to the duty to assist, the Veteran's available service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

With regard to the issues decided below, the Board notes that no examination was conducted nor is one warranted in conjunction with such claims.  In this regard, under 38 U.S.C.A. § 5103A(d), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim and the claims file contains competent evidence that the claimant has a current disability and indicates that the disability may be associated with the claimant's service.  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The Board finds that a VA examination and/or opinion is not necessary with respect to the claims for service connection decided herein.  Specifically, as will be discussed below, there is no medical evidence of such disabilities until several years after service and no indication that such are related to the Veteran's military service.  Also, there is no medical evidence of such disabilities either in service or currently.  Therefore, the Board finds that a VA examination and/or opinion is not necessary to decide these claims.

The Veteran was also provided an opportunity to set forth his contentions during a Board hearing before the undersigned in April 2014.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488   (2010).

Here, during the April 2014 hearing, the undersigned Acting Veterans Law Judge enumerated the issues on appeal.  Also, information was solicited regarding onset of the Veteran's claimed disorders and any causal link between the claimed disorders and the Veteran's active service.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's claims, to include the necessity of a causal connection between his claimed disorders and service.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted by the Veteran.

As previously noted, in October 2014, the Board remanded the case for additional development, to include obtaining records from the Social Security Administration (SSA) (which was accomplished in December 2014), giving the Veteran the opportunity to either submit or provide authorization for VA to obtain outstanding private records (which was accomplished in a December 2014 letter), and attempting to obtain outstanding service treatment and personnel records (which was accomplished in November 2014, December 2014, and June 2015).  Therefore, the Board finds that the AOJ has substantially complied with the October 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

II. Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. 
§§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. 
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a)  and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature." 

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

The Board must weigh any competent lay evidence and to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed.Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III. Analysis

The Veteran contends that he has current neck, back, right knee, left knee and right shoulder disabilities, which developed as a result of a jeep accident during active duty service in Guantanamo Bay, Cuba, around September 1973.  He claims he was hospitalized and treated for the injuries at a military hospital at Camp Buckley, and told that he had a separated shoulder and a chipped bone in his back.  He also claims that he experienced headaches at that time.  He also testified that he was later sent back to the United States and stationed at Camp Lejeune, from October 1973 to January 1974, where he was placed on no duty status for 12 weeks. 

The Veteran first submitted a claim for service connection for right shoulder and back disabilities in July 1984.  In connection with this claim, he was afforded a VA examination in November 1984 and diagnosed with low back strain as well as old right AC (acromioclavicular) separation with stability and probable mild degenerative changes.  As above, by rating decision dated in December 1984, the RO denied service connection for low back strain as well as AC, right, old with stability.  

Post-service private treatment records show that the Veteran underwent surgery for the right shoulder in November of 1989 following a work-related injury.  Private records also show complaints of neck pain in November 2003, back pain in August 2007, bilateral knee pain in May 2009, and bilateral shoulder pain in August 2009.  Magnetic resonance imaging (MRI) scans show impressions of degenerative changes of the lumbar and cervical spine as early as December 2009, and chondromalacia of patella of the bilateral knees as early as February 2010.  These records also show that the Veteran fell off of a horse in September 2009.    

During the April 2014 Board hearing, the Veteran reiterated his history of an in-service motor vehicle accident where he separated his right shoulder and chipped a bone in his back.  He testified that he injured his shoulder again when he slipped and fell and consequently, underwent surgery for that shoulder in November of 1989.  He also reported that he was first diagnosed with arthritis in the 1980s, that he currently receives treatment for his disabilities (both VA and private) and that he has been receiving disability benefits from SSA since June of 2010.

A review of the Veteran's available service treatment records is negative for the alleged in-service motor vehicle accident and/or any other treatment regarding the neck, back, right knee, left knee and right shoulder.  Significantly, the Veteran's June 1974 separation examination shows a normal spine and lower extremities.  However, the Veteran's available service treatment records are very sparse and it is likely that there are outstanding service treatment records.  Under such circumstances, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

As noted above, the Veteran reported that he was sent back to the United Sates from Guantanamo Bay and stationed at Camp Lejeune, North Carolina, from October 1973 to January 1974, where he was placed on no duty status for 12 weeks, due to the jeep accident.  A May 2010 Formal Finding on the Partial Unavailability of Service Treatment Records indicates that records dated from June 21, 1972 to July 1, 1974 could not be obtained.  Furthermore, a PIES (Personnel Information Exchange System) request shows that a request was made for records of a motor vehicle accident at Guantanamo Bay in September 1973.  Pursuant to the October 2014 Board remand, efforts were made to obtain any outstanding service treatment records, to include treatment from October 1973 to January 1974 at Camp Lejeune, and a negative response was received in June 2015.  

The Board finds that the preponderance of the evidence is against service connection for arthritis on a presumptive basis.  Significantly, there is no evidence of arthritis within one year after military service.  The Veteran has reported that he first developed arthritis in the 1980s which is more than one year after military service.  Furthermore, there is no record of actual arthritis of the neck and back until December 2009 and no record of arthritis of the knees or right shoulder at all.

The Board also finds that the preponderance of the evidence is against service connection for disorders of the neck, back, right knee, left knee and right shoulder on a direct basis.  First, there is no evidence of an indication or diagnosis of such disorders in service.  As above, the Veteran's available service treatment records are negative for complaints regarding the neck, back, right knee, left knee and right shoulder and the Veteran's June 1974 separation examination shows a normal spine and lower extremities.  Second, the earliest indication of right shoulder and back disorders is the November 1984 VA examination report and the earliest indication of neck and bilateral knee disorders are private treatment records dated in December 2009 and February 2010 (respectively).  Such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Finally, there is no medical evidence in the record that links any current disorder of the neck, back, right knee, left knee and right shoulder to an incident of the Veteran's active military service.  Consequently, there is no reasonable possibility of substantiating his claim on a direct basis.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the Veteran, in which case an examination may not be required). 

It is acknowledged that the Veteran is competent to give evidence about his observable symptomatology.  Layno, 6 Vet. App. at 465.  It is further acknowledged that lay evidence concerning continuity of symptoms after service, may be credible regardless of the lack of contemporaneous medical evidence.  Buchanan, 451 F.3d at 1331.  

Here, however, any statements as to neck, back, right knee, left knee and right shoulder problems continuing immediately after service are not found to be persuasive in light of the fact that the Veteran denied such problems upon separation examination in June 1974.  Such histories reported by the Veteran for evaluation purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); see also Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).

For these reasons, continuity of symptomatology has not here been established, either through the medical evidence or through the Veteran's statements.  Stated differently, disorders of the neck, back, right knee, left knee and right shoulder were not demonstrated during service, at separation, or within one year of separation.  Such findings are inconsistent with any possible allegation of continuity of symptomatology.  Furthermore, there is no competent evidence linking the remote onset of the claimed disorders to service.  

Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for disorders of the neck, back, right knee, left knee and right shoulder.  As the evidence is not in relative equipoise, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a right shoulder disability is denied.

Service connection for a back disability is denied.

Service connection for a neck disability is denied.

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.




____________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


